Case 1:21-cv-01531-DG-RML Document11 Filed 04/15/21 Page 1 of 4 PagelD #: 29

ROBERTSON, ANSCHUTZ, SCHNEID,
CRANE & PARTNERS, PLLC
LAW OFFICES
Sara Z. Boriskin, Esquire James Robertson, Esquire*
Managing Partner, New York Office 900 Mer chants Concourse, Everett Anschutz, Esquire**
Suite 310 David J. Schneid, Esquire**

Westbury, NY 11590 John T. Crane, Esquire**
Phone: 516.280.7675
Fax: 516-280-7674 * Deceased

www .raslegaleroup. com **Not Admitted to Practice in New York

April 15, 2021

Hon. Judge Diane Gujarati

US. District Court — Eastern District of New York
225 Cadman Plaza East

Brooklyn, NY 11201

Re: Persha J. Lettman v. Robertson, Anschutz, Schneid, Crane & Partners, PLLC et al.
Civ. Case No.: 1:21-cv-01531-DG-RML

Dear Honorable Gujarti:

I am General Counsel to defendant Robertson, Anschutz, Schneid, Crane & Partners,
PLLC request a pre-motion conference for the purpose of proceeding with a pre-answer motion
to dismiss.

This action alleges FDCPA claims arising from a demonstrably false assertion that an
action to foreclose a mortgage filed March 3, 2020 and currently pending before the Supreme
Court of the State of New York was commenced beyond the statute of limitations.

As alleged at paragraph 17 of the plaintiffs complaint, the loan was accelerated by the
filing of a foreclosure action on December 2, 2013. At paragraph 23 of the plaintiffs complaint,
plaintiff commenced the current pending action to foreclose was filed 6 years and 92 days later
on March 3, 2020. The complaint alleges FDCPA violations stemming from the fact that the
second foreclosure was filed more than six years after December 2, 2013.
Case 1:21-cv-01531-DG-RML Document11 Filed 04/15/21 Page 2 of 4 PagelD #: 30

What the complaint fails to mention is that the plaintiff filed two bankruptcy proceedings
in the interim. The first bankruptcy under case no. 17-74642 was filed July 31, 2017 and
dismissed 46 days later on September 15, 2017 and the second bankruptcy under case no.17-
77629 filed December 11, 2017 and dismissed 46 days later on January 26, 2018 for a total of 92
days of tolling. A copy of the notices of dismissal are annexed hereto for the court’s reference.

Since the complaint admits that the second foreclosure was filed 6 years and 92 days after
the acceleration of the loan on December 2, 2013, and the statute of limitations was tolled
pursuant to CPLR 204 for the 92 days the automatic stays imposed by the bankruptcies were in
place, there is simply no factual or legal basis for the relief sought in the complaint.

In light of the foregoing, defendant requests leave to file its pre-answer motion to
dismiss.

Very tyaly yours,

   

oseph F. Battista, Esq.

   

Encls.
Case 1:21-cv-01531-DG-RML_ Document11_ Filed 04/15/21 Page 3 of 4 PagelD #: 31
Case 8-17-74642-las Doci6 Filed 09/15/17 Entered 09/15/17 14:08:57

 

 

Debtor 1 Persha Lettman Social Security number or [TIN xxx—xx-0281

 

FirstName MiddleName Last Name EIN -

Social Security number or ITIN: _

 

Debtor 2 - ; -
(Spouse, if filing) FirstName MiddleName Last Name
, EIN =

United States Bankruptcy Court Eastern District of New York

Contral lelp, NY 1722 Date case filed for Chapter 13: 7/31/17

Case number: 8-17-74642-las

 

 

 

NOTICE OF AUTOMATIC DISMISSAL OF CASE
UNDER BANKRUPTCY CODE § 521 (i)(1)

NOTICE IS HEREBY GIVEN THAT:

1) This case was filed on July 31, 2017, with deficiencies.

2) A Notice of Deficiency Filing was sent on July 31, 2017, informing the debtor(s), among other things, that there
were outstanding statements, schedules and/or lists to be filed or the case may be subject to automatic dismissal

under § 521(i)(1) of the Bankruptcy Code.

3) A Final Notice of Section 521 Deficiencies was sent on August 31, 2017, notifying the debtor(s) that certain
documents remained outstanding and in the absence of those documents being filed, the case would be dismissed
under § 521(i)(1) of the Bankruptcy Code.

4) As of this date, some or all of the required documents have not been filed with the Clerk of the Court.

Under § 521(i)(1), the above captioned case is dismissed effective on the 46th day after the date of the filing of the
petition.

Dated: September 15, 2017

For the Court, Robert A. Gavin, Jr., Clerk of Court

BLnod521.jsp [Notice of Dismissal rev. 02/01/17]
Case 1:21-cv-01531-DG-RML_ Document11 Filed 04/15/21 Page 4 of 4 PagelD #: 32
Case 8-17-77629-las Doc14 Filed 01/26/18 Entered 01/26/18 14:06:10

 

  
     

 

 

BIL*]e0ir Wied = 2

Debtor 1 Persha Lettman Social Security number or ITIN xxx=xx~0281
FirstName \MiddleName Last Name EIN Wo

Debtor 2 Social Security number orITIN

tenn FirstName MiddleName Last Name
(Spouse, if filing)
EIN ~~ -
United States Bankruptcy Court Eastern District of New York Date case filed for chapter 7 12/14/17

Case number: 8-17-77629-las

NOTICE OF AUTOMATIC DISMISSAL OF CASE
UNDER BANKRUPTCY CODE § 521 (i)(1)

NOTICE IS HEREBY GIVEN THAT:

1) This case was filed on December 11, 2017, with deficiencies.

2) A Notice of Deficiency Filing was sent on December 11, 2017, informing the debtor(s), among other things, that
there were outstanding statements, schedules and/or lists to be filed or the case may be subject to automatic dismissal
under § 521(i)(1) of the Bankruptcy Code.

3) A Final Notice of Section 521 Deficiencies was sent on January 12, 2018, notifying the debtor(s) that certain
documents remained outstanding and in the absence of those documents being filed, the case would be dismissed
under § 521(1)(1) of the Bankruptcy Code.

4) As of this date, some or all of the required documents have not been filed with the Clerk of the Court.

Under § 521(i)(1), the above captioned case is dismissed effective on the 46th day after the date of the filing of the
petition.

Dated: January 26, 2018

For the Court, Robert A. Gavin, Jr., Clerk of Court

BLnod521.jsp [Notice of Disinissal rev. 02/01/17]

 
